UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2009 - June 30, 2010 Item 1. Proxy Voting Record Dreyfus Midcap Index Fund 3COM CORP. Ticker: COMS Security ID: 885535104 Meeting Date: SEP 23, 2009 Meeting Type: Annual Record Date: JUL 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathleen A. Cote For For Management 1.2 Elect Director David H.Y. Ho For For Management 1.3 Elect Director Robert Y.L. Mao For For Management 1.4 Elect Director J. Donald Sherman For For Management 1.5 Elect Director Dominique Trempont For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management 3COM CORP. Ticker: COMS Security ID: 885535104 Meeting Date: JAN 26, 2010 Meeting Type: Special Record Date: DEC 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 99 (CENTS) ONLY STORES Ticker: NDN Security ID: 65440K106 Meeting Date: SEP 16, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eric G. Flamholtz For For Management 2 Elect Director Lawrence Glascott For Against Management 3 Elect Director David Gold For For Management 4 Elect Director Jeff Gold For For Management 5 Elect Director Marvin Holen For Against Management 6 Elect Director Eric Schiffer For For Management 7 Elect Director Peter Woo For For Management 8 Ratify Auditors For For Management 9 Require Non-Independent Directors to Against Against Shareholder Hold No More Than Two Board Seats ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alfred R. Berkeley, III For For Management 1.2 Elect Director John D. Curtis For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director James C. McGroddy For For Management 1.5 Elect Director Harlan F. Seymour For For Management 1.6 Elect Director John M. Shay, Jr. For For Management 1.7 Elect Director John E. Stokely For For Management 1.8 Elect Director Jan H. Suwinski For For Management 2 Ratify Auditors For For Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 19, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Durham For For Management 2 Elect Director Ann Die Hasselmo For For Management 3 Elect Director William J. Henderson For For Management 4 Elect Director John A. Meyer For For Management 5 Ratify Auditors For For Management ADC TELECOMMUNICATIONS, INC. Ticker: ADCT Security ID: 000886309 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Ten For For Management 2.1 Elect Director John J. Boyle III For For Management 2.2 Elect Director William R. Spivey For For Management 2.3 Elect Director Robert E. Switz For For Management 2.4 Elect Director Larry W. Wangberg For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management ADTRAN, INC. Ticker: ADTN Security ID: 00738A106 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Stanton For For Management 1.2 Elect Director H. Fenwick Huss For For Management 1.3 Elect Director Ross K. Ireland For For Management 1.4 Elect Director William L. Marks For For Management 1.5 Elect Director James E. Matthews For For Management 1.6 Elect Director Balan Nair For For Management 1.7 Elect Director Roy J. Nichols For For Management 2 Approve Non-Employee Director Omnibus For Against Management Stock Plan 3 Ratify Auditors For For Management ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For Withhold Management 1.9 Elect Director Carlos A. Saladrigas For For Management 1.10 Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management ADVENT SOFTWARE, INC. Ticker: ADVS Security ID: 007974108 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Scully For For Management 1.2 Elect Director Stephanie G. DiMarco For For Management 1.3 Elect Director A. George Battle For Withhold Management 1.4 Elect Director James D. Kirsner For For Management 1.5 Elect Director James P. Roemer For For Management 1.6 Elect Director Wendell G. Van Auken For For Management 1.7 Elect Director Christine S. Manfredi For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Eliminate Right to Act by Written For Against Management Consent AECOM TECHNOLOGY CORPORATION Ticker: ACM Security ID: 00766T100 Meeting Date: MAR 5, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Dionisio For For Management 1.2 Elect Director Robert J. Lowe For For Management 1.3 Elect Director Norman Y. Mineta For For Management 1.4 Elect Director William P. Rutledge For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian R. Geiger For For Management 1.2 Elect Director Bodil Arlander For For Management 1.3 Elect Director Ronald R. Beegle For For Management 1.4 Elect Director John N. Haugh For For Management 1.5 Elect Director Robert B. Chavez For For Management 1.6 Elect Director Mindy C. Meads For For Management 1.7 Elect Director John D. Howard For For Management 1.8 Elect Director David B. Vermylen For For Management 1.9 Elect Director Karin Hirtler-garvey For For Management 1.10 Elect Director Evelyn Dilsaver For For Management 1.11 Elect Director Thomas P. Johnson For For Management 2 Ratify Auditors For For Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel T. Byrne For For Management 1.2 Elect Director Dwight D. Churchill For For Management 1.3 Elect Director Sean M. Healey For For Management 1.4 Elect Director Harold J. Meyerman For For Management 1.5 Elect Director William J. Nutt For For Management 1.6 Elect Director Rita M. Rodriguez For For Management 1.7 Elect Director Patrick T. Ryan For For Management 1.8 Elect Director Jide J. Zeitlin For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management AFFYMETRIX, INC. Ticker: AFFX Security ID: 00826T108 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen P.A. Fodor, For For Management Ph.D. 2 Elect Director Kevin M. King For For Management 3 Elect Director Paul Berg, Ph.D. For For Management 4 Elect Director Nelson C. Chan For For Management 5 Elect Director John D. Diekman, Ph.D. For For Management 6 Elect Director Gary S. Guthart, Ph.D. For For Management 7 Elect Director Jami Dover Nachtsheim For For Management 8 Elect Director Robert H. Trice, Ph.D. For For Management 9 Elect Director Robert P. Wayman For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francisco R. Gros For Withhold Management 1.2 Elect Director Gerald B. Johanneson For For Management 1.3 Elect Director George E. Minnich For For Management 1.4 Elect Director Curtis E. Moll For For Management 2 Ratify Auditors For For Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Dean R. O'Hare For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 18, 2009 Meeting Type: Annual Record Date: JUL 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Paula A. Sneed For For Management 1.3 Elect Director David M. Stout For For Management 1.4 Elect Director Ellen C. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management AIRTRAN HOLDINGS, INC. Ticker: AAI Security ID: 00949P108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Veronica Biggins For For Management 1.2 Elect Director Robert L. Fornaro For For Management 1.3 Elect Director Alexis P. Michas For For Management 2 Ratify Auditors For For Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR
